J-A25019-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DEBRA GRIFFIN                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    ABINGTON MEMORIAL HOSPITAL                 :   No. 392 EDA 2017

                Appeal from the Order Entered December 27, 2016
               In the Court of Common Pleas of Philadelphia County
               Civil Division at No(s): June Term, 2016 No. 002943


BEFORE:       OTT, J., STABILE, J., and STEVENS, P.J.E.

MEMORANDUM BY OTT, J.:                               FILED DECEMBER 29, 2017

        Debra Griffin appeals from order entered on December 27, 2016, in the

Court of Common Pleas of Philadelphia County, sustaining Abington Memorial

Hospital’s (Abington) preliminary objections regarding venue. The order in

question transferred the matter from Philadelphia County to Montgomery

County, which represents the proper venue for this action.            In this timely

appeal, Griffin raises one issue, claiming the “‘appearance of a merger’”

between Abington and Thomas Jefferson University Hospital (TJUH) is

“sufficient to establish venue”1 for purposes of a slip and fall accident that




____________________________________________



    Former Justice specially assigned to the Superior Court.

1
    Appellant’s Brief at 10.
J-A25019-17



occurred at Abington.2 After a thorough review of the submissions by the

parties, relevant law, and the certified record, we affirm on the basis of the

trial court opinion authored by the Honorable Arnold J. New.

       Briefly, the underlying action involved an allegation that on June 29,

2014, Griffin “walked into an elevator” at Abington Memorial Hospital and was

“caused to slip and fall as a result of a defective and/or hazardous condition

of the premises”. Complaint, 8/8/2016, at ¶ 9. Griffin further alleged that,

“As a result of a merger between Abington and [TJUH], Abington carries on a

continuous and systematic part of it’s [sic] general business within the City of

Philadelphia … and as a consequence does business in the City of Philadelphia.”

Id. at ¶ 4.

       Abington responded to the complaint by filing preliminary objections, in

relevant part, claiming although Abington was part of the Thomas Jefferson

University health system, Abington and TJUH remained distinct entities.


____________________________________________


2
  We request that in the future, Griffin’s counsel pay greater heed to the
Pennsylvania Rules of Appellate Procedure, especially Rules 2116 and 2119.
Rule 2116(a) requires the appellant to concisely state each question followed
by an answer indicating how the trial court resolved the question. Rule
2116(a) states: “No question will be considered unless it is stated in the
statement of questions involved or is fairly suggested thereby.” Pa.R.A.P.
2116(a). Rule 2119 requires the appellant to divide the argument section of
the brief into as many parts as there are questions to be argued and “shall
have at the head of each part … the particular point treated therein”. Pa.R.A.P.
2119(a). Here, Griffin’s brief lists three questions, all of which appear to be
variations of the same question. The argument section of the brief has one
section that addresses a question not listed in the statement of questions
involved, that issue might be considered to be another variation of the three
questions initially listed. Accordingly, we will not find waiver.

                                           -2-
J-A25019-17



Neither entity owned or operated the other and, accordingly, neither entity

was responsible for the other’s liabilities.          See Abington Preliminary

Objections, 8/22/2016, at ¶¶ 4, 5, 7, 8, and 9.

       During the course of discovery regarding the venue issue, Senior Vice

President and Corporate Counsel for Abington Memorial Hospital, Deborah A.

Datte, Esq., was deposed.         Attorney Datte testified that any references to

mergers contained in any press releases were mischaracterizations of actual

legal status and such references were actually part of the branding/advertising

of the fictitious name of Jefferson Health. See Deposition of Datte, 12/9/2016

at 6-17.3 She confirmed that TJUH and Abington were distinct entities, and

that Abington was a subsidiary of Thomas Jefferson University. Id., at 56.

Attorney Datte’s testimony regarding the subsidiary status of Abington

remains undisputed.

       The sole evidence and argument provided by Griffin to support the

position that Abington and TJUH merged, thereby establishing Philadelphia as

a viable venue for Abington, are press releases and copies of web pages.4
____________________________________________


3
  The notes of testimony from this deposition were made part of the certified
record as Exhibit D to Abington’s Reply to Griffin’s Opposition to Preliminary
Objections, filed December 19, 2016.

4
 In reviewing the certified record of this matter, we recognize that Griffin has
attempted to rely upon a different Philadelphia Common Pleas case, Waters
v. Abington Memorial Hospital and Thomas Jefferson Hospitals, Inc.,
Philadelphia Docket Number, February Term, 2016, No. 2669. See Deposition
of Datte, 12/9/2016 at 10-11; Memorandum of Law in Support of Plaintiff’s
Answer to Preliminary Objections, 9/12/2016, at 23-24, Exhibit D. Exhibit D



                                           -3-
J-A25019-17



Griffin has provided no case law to support the contention that a press release

or web page confers actual legal status upon a party. Indeed, in her brief,

Griffin refers to the “appearance of a merger.” Appellant’s Brief at 10.

       Initially, “[O]ur standard of review of an order of the trial court

overruling or granting preliminary objections is to determine whether the trial

court committed an error of law.” Richmond v. McHale, 35 A.3d 779, 783

(Pa. Super. 2012).

       As noted above, we have reviewed all relevant documents and case law,

and find that the trial court has accurately analyzed the issue before us,

committing no error of law.         The trial court has appropriately relied upon

Wimble v. Parx Casino, 40 A.3d 174 (Pa. Super. 2012) which found:

       Like the trial court, we reject Wimble’s argument that the
       Philadelphia   operations    of  Greenwood    Gaming’s   sister
       corporations should be attributed to Greenwood Gaming itself for
       purposes of determining venue. Although a parent and a wholly-
       owned subsidiary share common goals, they are still recognized
____________________________________________


is a copy of an order entered in the Waters case on June 8, 2016, denying
Abington Memorial Hospital’s preliminary objections.          There is no
documentation demonstrating the basis of the preliminary objections,
although Griffin asserts Abington sought to challenge venue in a similar
manner as it has done instantly.        Similarly, Griffin has provided no
documentation demonstrating the reason why Abington’s preliminary
objections were denied. We note a major difference between Waters and the
matter before us is that TJUH was a named defendant in the other matter,
thereby conferring venue on Philadelphia. Without the context of the order,
we cannot say with certainty, however, the fact that TJUH was a named
defendant would explain the denial of the preliminary objections and would
also render Waters inapplicable to the instant matter. We can say with
certainty, Exhibit D, the order denying preliminary objections, without any
context, is meaningless. Such citation, found in the certified record, is
concerning.

                                           -4-
J-A25019-17


      as separate and distinct legal entities. Shared Communications
      Servs. Of 1800-80 JFK Blvd. Inc., v. Bell Atl. Props. Inc., 692
      A.2d 570, 573 (Pa. Super. 1997). Wimble does not cite, and we
      have not found, any case law supporting the notion that a
      corporation may be subject to venue based solely upon the
      business activities of a sister corporation in the jurisdiction in
      question.

Wimble v. Parx, 40 A.3d at 178-79.

      In light of the above, we rely upon the able reasoning of the trial court,

and affirm the order entered December 27, 2016, sustaining Abington’s

preliminary objections regarding venue. The parties are directed to attach a

copy of the trial court’s June 5, 201,7 Pa.R.A.P. 1925(a) opinion in the event

of further proceedings.

      Order affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/2017




                                     -5-
                                                                                            Circulated 12/04/2017 01:42 PM




                     IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                             FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                        CIVIL TRIAL DIVISION

            DEBRA GRIFFIN                                      : Trial Court Term & No:
                                                               : June Term, 2016 No. 2943
                           v.                                                                  ;i�:   ...... )
                                                                                                      c.:.·
                                                                                               (J;.
                                                               : 392 EDA 2017                         -·
                                                                                                      _,
                                                                                               n.::.n'"I n A ., l'VVIA '"I
York Road, Abington, PA; Montgomery County. While at Abington Memorial Hospital, the

Plaintiff walked into an elevator and slipped and fell. Id. at 19. Plaintiff alleges her fall was

caused by a defective or hazardous condition of the premises; namely a puddle of water. Id. at

    10. As a result of the fall, Plaintiff alleges she sustained injury. Id. at 118. Plaintiff resides in

Willow Grove, PA; Montgomery County.

           This matter was commenced by Writ of Summons on June 27, 2016 against Abington

Memorial Hospital and Jefferson Health, Inc. On August 5, 2016, a Stipulation between the

parties was filed with the Court in which Defendant, Jefferson Health, Inc. was dismissed

without prejudice1• The filing of Plaintiff's Complaint naming Abington Memorial Health a/k/a

Jefferson Health as the Defendant followed on August 8, 2014. The Complaint alleges

Defendant, Abington, "carries on a continuous and systematic part of its business within

Philadelphia ... having merged its activities with Thomas Jefferson University Hospital

("Jefferson"), and operates under the fictitious name of Abington Hospital/Jefferson Health

while it engages in its hospital activities both in Philadelphia county and the above mentioned

location." Compl. at 13. Plaintiff alleges as a result of a merger between Abington Memorial

Hospital and Thomas Jefferson University Hospital, Abington continuously and systematically

conducts business in Philadelphia. Id. at 14.

           On August 22, 2016, Abington Memorial Hospital filed Preliminary Objections

challenging venue in Philadelphia pursuant to Pa.R.C.P. 1028(a)(l). This Court scheduled

argument and an evidentiary hearing, which was heard on December 21, 2016. For the reasons


I
 The parties also stipulated that on the date of the incident: Thomas Jefferson University Hospital did not own,
possess, control, operate or maintain Abington Memorial Hospital; and that Abington Memorial Hospital owned,
possessed, controlled, operated and maintained the premises. It was also stipulated that the caption was amended as
Debra Griffin v. Abington Memorial Hospital.




                                                         2
fully discussed below, this Court sustained Defendant's Preliminary Objections and transferred

this matter to Montgomery County. This appeal followed.

   11.      ANALYSIS

         Trial courts are given considerable discretion in determining whether or not venue is

proper pursuant to Pa.R.C.P. 2179(a). The standard of review is one of abuse of discretion.

Absent an abuse of discretion, a trial court's order will not be disturbed. Purcell v. Bryn Mawr

Hosp., 579 A.2d 1282, 1284 (Pa. 1990) (citing Walker v. Ohio River Company, 416 Pa. 149, 205

A.2d 43 (1964)). Because the plaintiff's choice of forum is given great weight, the moving party

has the burden of proving the original forum is improper. Goodman v. Fonslick. 844 A.2d 1252,

1254 (Pa.Super.2004). The determination depends on the individual facts of each case and will

                                               a
not be disturbed if the trial court's decision is reasonable one in view of those facts. Monaco v.

Montgomery Cab Co., 208 A.2d 252, 256 (Pa. 1965).

         Pa.R.C.P. l028(a)(l) permits the filing of preliminary objections on the grounds of

improper venue. Pa.R.C.P. 2179 governs venue as to corporations or similar entities, and states

an action may be brought in:

                ( 1) the county where its registered office or principal place of
                business is located;
                (2) a county where it regularly conducts business;
                (3) the county where the cause of action arose;
                (4) a county where a transaction or occurrence took place out of
                which the cause of action arose, or
                (5) a county where the property or a part of the property which is
                the subject matter of the action is located provided that equitable
                relief is sought with respect to the property.


Pa.R.C.P. 2179(a).




                                                   3
       Plaintiff relies on Rule 2179(a)(2) to establish venue, arguing the Defendant regularly

conducts business in Philadelphia as a result of its merger with Thomas Jefferson University. To

determine whether a defendant regularly conducts business in a county, the Courts have utilized

the "quality and quantity" analysis. This long-standing test applied by the Courts analyzes both

the quality and quantity of a defendant's business contacts in a county to determine if venue is

proper. In Purcell v. Bryn Mawr Hospital, 579 A.2d 1282 (Pa. 1990) the Pennsylvania Supreme

Court stated:

                Quality of acts means those directly, furthering or essential to,
                corporate objects; they do not include incidental acts. Quantity means
                those acts which are so continuous and sufficient to be general or
                habitual... [T]he acts of the corporation must be distinguished: those
                in aid of a main purpose are collateral and incidental, while those
                necessary to its existence are direct.

Id. at 1285 (citing to Shambe v. Delaware and Hudson Railroad Company, 135 A. 755 (Pa.
1927)).


       Plaintiff's Complaint alleges the merger of Philadelphia-based Thomas Jefferson

University and Defendant, Abington Memorial establishes the Defendant regularly conducts

business in the county. In Defendant's Preliminary Objections, Abington Memorial argues it is

not owned or operated by Jefferson. The fictitious name Abington Hospital - Jefferson Health is

owned by Defendant, Abington Memorial Hospital. Abington Memorial has its own facility and

employees. Abington Memorial does not have an ownership interest nor does it operate any of

Jefferson's facilities in Philadelphia. Abington Memorial and Jefferson are not responsible for

one another's liabilities. See, Def. 's Prelim. Obj. 1il 5-10. Defendant further argues the

corporate objective of Abington Memorial is to provide care to its patients in Montgomery




                                                  4
County. Based upon this, Defendant contends it does not regularly conduct business in

Philadelphia.

       In response, Plaintiff relies on the apparent merger between Abington Memorial and

Thomas Jefferson University as a sufficient basis to establish venue in Philadelphia. In

Plaintiff's Opposition to Defendant's Preliminary Objections, Plaintiff relies on the

announcement of an Abington - Jefferson merger on Defendant's website, as well as Jefferson

Health's website, in support of her position. As described in Plaintiff's response, the merger

announcement stated, "Abington - Jefferson is the organization that encompasses its flagship

hospital in Abington, PA ... as well as a number of convenient outpatient settings for obtaining

expert medical care in Bucks, Montgomery and Philadelphia counties. In May, 2015, Abington

Health and Jefferson merged. The combined entity is known as Jefferson Health ... The parent

organization includes Thomas Jefferson University." See, Pltf.'s Resp. in Opp'n.   12.   Plaintiff

contends Defendant, Abington Memorial has sufficient contact with Philadelphia through the

merger and subsequent creation of Jefferson Health. Id. at 4. Plaintiff argues the Jefferson

Health entity makes Abington Memorial and Jefferson indistinguishable from one another.

       The parties underwent discovery related to the issue of venue. The deposition of

Deborah A. Datte, Senior Vice President and General Counsel to Abington Memorial Hospital

was taken. During her deposition, Ms. Datte testified the statement found on Defendant's

website regarding the merger is inaccurate. See, dep. 13: 9-25, Dec. 9, 2016. Ms. Datte testified

there is no combined entity involving Defendant, Abington Memorial and Jefferson. Id. at

17: 17-19. The transaction that created the affiliation between Abington Health (no/ Defendant,




                                                5
Abington Memorial Hospital) and Thomas Jefferson University was not a merger2. Id. at 17:23-

25; 18: 1-2.

        Ms. Datte further testified the reference to one combined board of directors on the

website announcement is incorrect. Id. at 27 :21-23. The headline "Jefferson and Abington now

one" was a marketing attempt to demonstrate an affiliation between the two organizations that

occurred. Id. at 29: 2-5. The Chief Executive Officer of Thomas Jefferson University does not

get involved in the day-to-day operations of Abington Health. Id. at 32: 11-12. Abington

Memorial Hospital does not have a residency or medical school affiliation with Thomas

Jefferson University. Id. at 34: 16-18. There is no new combined clinical entity. Id. at. 36: 2-3.

Abington Health is a subsidiary of Thomas Jefferson University. Id. at. 50: 8-13. Abington

Memorial Hospital is a subsidiary of Abington Health. Id. at 14-16.              Thomas Jefferson

University does not own, operate or maintain Abington Memorial Hospital. Id. at 51: 6-20.

        What emerged from the parties' discovery is a structure of subsidiaries that begins with

the parent, Thomas Jefferson University and ends with Abington Memorial Hospital. Defendant,

Abington Memorial Hospital is a subsidiary of Abington Health. Each is its own separate, legal

entity. The acts of a parent corporation cannot be imputed to a subsidiary for the purpose of

establishing venue. See, Wimble v. Pane Casino and Greenwood Gaming & Entertainment, Inc.,

40 A.3d 174 (PA. Super. 2012). The named defendant in this matter is "Abington Memorial

Hospital a/k/a Jefferson Health". While Plaintiff hopes to establish a sufficient corporate

relationship with the named defendant and Thomas Jefferson University wherein the entities are



2 It was a modification of the articles of incorporation and a membership change. Id. at 18: 4-5. In May, 2015,
articles of amendment were filed to convert Abington Health from a non-membership entity to a membership entity.
Id. at 19: 2-3.




                                                       6
essentially acting as one, it simply does not exist. The testimony of Defendant's witness clearly

establishes Thomas Jefferson University and Abington Memorial Hospital are separate and

distinct entities, and no legally recognizable merger occurred with Thomas Jefferson University.

        In response to Defendant's Preliminary Objections, and during the evidentiary hearing,

the argument advanced by Plaintiff was that the apparent merger with Thomas Jefferson

University was sufficient to warrant venue in the county. However, the appearance of a merger

between Thomas Jefferson University and Abington Health is an insufficient basis for

establishing venue. Counsel for Plaintiff conceded there is no document in evidence establishing

a merger between the Defendant and Jefferson. See, N.T., 16:16-25, Dec. 21, 2016.      The

Defendant's witness testified the website announcement misstated the legal relationship of the

entities. Furthermore, the witness testified the website announcement was a marketing decision.

It was a method of promoting the "Jefferson Health" logo, which was used for branding

purposes. It was an advertisement. Advertisement that services are offered within a particular

county is not akin to actually conducting business in that county. As the Courts have long held,

mere advertisement is not enough to establish venue. See, Purcell v. Bryn Mawr Hospital, 579

A.2d 1282 (Pa. 1990). Despite Plaintiff's contention to the contrary, the record established no

legal transaction resulting in a merger occurred. Considering the arguments advanced by the

parties, and the record established, this Court found venue in Philadelphia was improper.




                                                 7
       WHEREFORE for the above stated reasons, it is respectfully requested this Court's

Order of December 21, 2016 be affirmed, and the Superior Court find this Court did not abuse its

discretion in transferring this matter to Montgomery County.




                                                   BYT��



                                                    ARNOLD L. NEW, J.




                                               8